Opinion, by
Judge Mencer,
Thirteen named petitioners have filed timely exceptions to our adjudication and decree nisi which dismissed their petition for review in the nature of an action in mandamus. The petitioners, administrators with faculty rank at various state colleges in Pennsylvania and Indiana University of Pennsylvania, alleged that the Commonwealth of Pennsylvania has improperly imposed ceilings on the faculty ranks to which they may be promoted and sought retroactive promotions and back pay to the extent such promotions would have been recommended and approved absent rank ceilings. They also sought an order requiring the Secretary of Education to revoke the rank ceiling policy.
After hearings and upon consideration of excellent briefs and oral argument, we concluded, as a matter of law, that petitioners failed to pursue their claims with due diligence, to the prejudice of the respondent, Secretary of Education of the Commonwealth of Pennsylvania, and consequently the petitioners’ claims are barred by laches. Therefore, we entered a decree nisi on August 6, 1981 and' dismissed the petition for review. ’ . .
*389We have carefully considered the petitioners’ exceptions filed in this case and find them to be without merit.
Accordingly, we make the following
Obdeb
And Now, this 3rd day of February, 1982, all of the exceptions filed to the adjudication and decree nisi, under date of August 6,1981, are dismissed, the decree nisi is affirmed, and the Prothontary shall enter the decree nisi as a final decree.
Judge Palladino did not participate in the decision in this case.